Citation Nr: 1517883	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to ischemic heart disease.

2.  Entitlement to service connection for residuals of kidney cancer, to include secondary to herbicide exposure. 

3.  Entitlement to service connection for gallbladder cancer, to include secondary to kidney cancer and herbicide exposure.

4.  Entitlement to service connection for pancreatic cancer, to include secondary to kidney cancer and herbicide exposure.  

5.  Entitlement to service connection for left lower extremity cellulitis, to include secondary to herbicide exposure or ischemic heart disease. 

6.  Entitlement to service connection for a prostate disorder, to include due to herbicide exposure.  

7.  Entitlement to service connection for borderline diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, and had additional Reserve service.  The Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was remanded in November 2014.

As referred in the November 2014 remand, the issues of entitlement to service connection for a hearing loss, and thyroid cancer, to include secondary to Agent Orange exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, kidney cancer, gallbladder cancer, a pancreatic disorder, left lower extremity cellulitis, and a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran does not have diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during the Veteran's active duty service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in regards to the claim of entitlement to service connection for diabetes mellitus.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in March 2015. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was offered the opportunity for a personal hearing, but he declined to appear.  There is no evidence that an examination is in order.  No medical examination has been conducted and/or medical opinion obtained, however, the record does not reflect competent and credible evidence indicating the Veteran has diabetes mellitus that may be associated with his service, such that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  Although the representative is concerned that there may be outstanding service treatment records from the Veteran's reserve service, which were requested by a November 2014 remand, where the issue here turns on a question of whether the appellant has a current disability, these records would be of no possible assistance to the Veteran, and this issue will be decided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case). 

Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Diabetes mellitus is a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Treatment records show that the Veteran had high glucose levels and was advised to follow an American Diabetes Association diet; however, the record does not indicate that he has been diagnosed with diabetes mellitus.  As recently as October 2014, private treatment records show that the Veteran denied a history of diabetes mellitus.

Without competent evidence diagnosing diabetes mellitus, service connection cannot be granted.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110.  Where, as in the case of diabetes mellitus, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In reaching this decision the Board notes that to the extent the Veteran contends, on his own behalf, that he has diabetes mellitus that is related to service, he is not shown to possess any specialized training to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  


ORDER

Entitlement to service connection for diabetes mellitus is denied.



REMAND

The representative asserts that the Veteran was not informed that VA exhausted efforts to locate his missing service treatment records, and yet the personnel records show he served in the Reserve through at least March 1970 and corresponding service treatment records remain missing from the claims folder.  The Veteran has reported that he served in the Reserve until 1973 with the 844th Engineer Battalion.  As such, the representative requests full compliance with the Board's remand directives, and the Board finds that another remand is required.  

In April 2015 the representative noted that there is evidence of a limited or suggested link between hypertension and herbicide exposure such that the Veteran should be afforded a VA examination.  Although an April 2010 heart examination is of record, no opinion was requested or provided regarding the Veteran's hypertension.  As such, remand for a VA examination to determine the etiology of the Veteran's hypertension disability is necessary.

The Veteran's medical record shows that he has been diagnosed with renal, gallbladder and pancreatic disorders.  He has a history of metastatic renal carcinoma.  The Veteran contends that these disabilities are due to herbicide exposure.  In the event that cancer of the kidney is service-connected the Veteran contends that his gallbladder and pancreatic disorders are secondary to kidney cancer.  

Although the Veteran's disabilities may not be presumptively service connected as due to herbicide exposure, 38 C.F.R. §§ 3.307, 3.309 (2014), they may still be found to be causally related to such herbicide exposure on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  The Veteran has submitted general evidence to suggest there is a direct link, including Internet articles citing various studies discussing the effects of herbicide exposure on health.  

The Veteran has not been afforded a VA examination to determine the etiology of any kidney, gallbladder, pancreatic or prostate disorder.  The Board, however, finds that VA examination should be afforded, and notes the potential claim of entitlement to secondary service connection for gallbladder and pancreatic disorders should kidney cancer be service-connected.  

The Veteran's medical records show that he has recurrent left lower extremity cellulitis.  The Veteran contends that this is due to his cardiac bypass surgeries, which involved removal of part of the vein in his left leg.  A VA examination should be afforded the Veteran, and an opinion as to the nature and etiology of his cellulitis should be provided, to include an opinion as to whether it is caused or worsened by his service-connected ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Efforts to obtain missing service treatment records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  If any records cannot be obtained, make a formal finding of unavailability documenting efforts made to retrieve these records and their results.  Inform the Veteran about the missing records, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeal.

2.  Following receipt of all available outstanding treatment records the Veteran should be scheduled for appropriate VA examinations.  The VA examiners are to be provided access to the Veteran's claims folder, VBMS file and Virtual VA file in order to secure a medical opinion addressing the nature and etiology of any diagnosed hypertension, kidney disorder to include residuals of cancer, residuals of a gallbladder removal, any pancreatic disorder, left lower extremity cellulitis, and prostate disorder.  

Following the examinations the examiners must opine whether it is at least as likely as not that:

(i) hypertension is related to service to include due to inservice exposure to herbicides

(ii) hypertension is due to or aggravated (i.e. permanently worsened) by his service-connected ischemic heart disease; 

(iii) residuals of kidney cancer were incurred in or related to service, to include exposure to herbicides;

(iv) residuals of a gallbladder removal were incurred in or related to service, to include exposure to herbicides; 

(v) any pancreatic disorder was incurred in or is related to service, to include exposure to herbicides. 

(vi) if residuals of kidney cancer are considered to be at least as likely as not related to service, then the examiner must opine whether it is at least as likely as not that residuals of gallbladder removal are due to or aggravated (permanently worsened) by the Veteran's residuals of kidney cancer;

(vii) if residuals of kidney cancer are considered to be at least as likely as not related to service, then the examiner must opine whether it is at least as likely as not that any pancreatic disorder is due to, or  aggravated (permanently worsened) by the Veteran's residuals of kidney cancer;

(viii) any diagnosed left lower extremity cellulitis was incurred in or related to service, to include exposure to herbicides;

(ix) if not, then determine whether left lower extremity cellulitis is due to or aggravated (permanently worsened) by ischemic heart disease, to include surgical residuals; 

(x) any prostate disorder was incurred in or related to service, to include exposure to herbicides.

The examiner must provide reasoning for all conclusions and opinions reached.  The examiner is advised that the Veteran is competent to report his symptoms and history.

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented his or her consideration of the electronic claims folder, to include VBMS and Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


